Richard B. Adkisson, Chief Justice. This appeal was certified to this Court by the Court of Appeals pursuant to Rule 29(4)(b) as an issue of significant public interest. Appellant, Mattie Malinda Bell, and appellee, Glen Carlton Bell, were married on March 10, 1967, and lived together until they separated on April 16, 1982. Shortly after their marriage, appellant’s parents conveyed a home to the couple in tenancy by the entirety. Less than a year later, appellee conveyed his interest in the home by quit-claim deed to appellant. The home remained solely in appellant’s name. She put it up as security for appellee to purchase a business, and the couple had partly paid off the debt by the time of the divorce. The Prairie County Chancery Court found the conveyance of the home from appellee to appellant did not constitute a gift, and thus the home was marital property, its value to be distributed one half to each party. On appeal appellant argues that the chancellor’s finding of no intent to make a gift was clearly against the preponderance of the evidence. We affirm. On appeal the findings of a chancellor will not be reversed unless clearly against the preponderance of the evidence, and, since the question of preponderance of the evidence turns largely on the credibility of the witnesses, we properly defer to the superior position of the chancellor. Hayse v. Hayse, 4 Ark. App. 160-B, 630 S.W.2d 48 (1982). Here the chancellor found that the quitclaim deed was not a gift from appellee to appellant but a device by both parties to ensure that appellee’s former wife and children would have no claim on the property. Under the circumstances of this case, where during the marriage, both parties considered the home as joint property, we cannot say the chancellor’s finding was clearly against the preponderance of the evidence. Affirmed. Purtle and Hollingsworth, JJ., dissent.